DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second capacitor being a plurality of capacitors of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  Regarding claim 15, the second “a length direction” on line 12 of page 40 should read “the length direction”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the conductive bonding layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, the second capacitor being a plurality of capacitors in not described in the specification nor the drawings. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2020/0006003) in view of CHO et al (US 2019/0122823).
Regarding claim 1, Jeong teaches an electronic component (Fig. 2, all) comprising: a capacitor array (Fig. 2) in which a plurality of multilayer 5capacitors (Fig. 2, 110/210), each including a capacitor body (Fig. 2, 110/210) and a pair of external electrodes (Fig. 2, 131/132 and 231/232) disposed on end portions (Fig. 2, left and right ends) of the capacitor body opposing in a first direction (Fig. 2, X), are stacked in a second direction (Fig. 2, Y) perpendicular to the first direction (Fig. 2), and a length in the first direction of a multilayer capacitor, disposed on 10a lower end in the second direction is less than a length in the first direction of another multilayer capacitor (Fig. 2, 210 is shorter in X direction than 110).
However, Jeong fails to teach a pair of metal frames, respectively disposed to be connected to the pair of external electrodes of the multilayer capacitor disposed on the lower end.  
CHO teaches a pair of metal frames (Fig. 2, 310/320) , respectively disposed to be connected to the pair of external electrodes of the multilayer capacitor disposed on the lower end (Fig. 2, 310/320 connected to 131/132).

Regarding claim 2, Jeong, as modified by CHO, further teaches that the external electrode comprises: 20a head portion (Fig. 1, end portions in X direction) disposed on one surface of the capacitor body in the first direction (Fig. 1); and a band portion (Fig. 1, wrap portion around in Y/Z direction) extending from the head portion to portions of upper and lower surfaces of the capacitor body (Fig. 1).  
25 Regarding claim 3, Jeong, as modified by CHO, further teaches that a DB1/ 119879447.1 Page 36conductive bonding layer (CHO Fig. 2, 513/514) is disposed between band portions (CHO Fig. 2, bands of 131/231), facing each other, in multilayer capacitors adjacent to each other in the second direction (CHO Fig. 2, when a frame is used).  
5 Regarding claim 4, Jeong, as modified by CHO, further teaches that the metal frame comprises: a connection portion (CHO Fig. 2, 311/321) connected to the head portion (CHO Fig. 2); and a mounting portion (CHO Fig. 2, 312/322) bent to extend from a lower end of the connection portion in the first direction (CHO Fig. 2).  
Regarding claim 5, Jeong, as modified by CHO, further teaches that the mounting portion is spaced apart from a lower end of the capacitor array (CHO Fig. 2).  
15 Regarding claim 6, Jeong, as modified by CHO, further teaches a conductive bonding layer disposed between the connection portion and the head portion (CHO Fig. 2, 413/414).  
20 Regarding claim 7, Jeong, as modified by CHO, further teaches that two multilayer capacitors are stacked from a lower end of the capacitor array in the second direction in such a manner that portions of band portions, facing each other, overlap each other in the second direction (Fig. 2).  
Regarding claim 8, Jeong, as modified by CHO, fail to fully teach the claim limitations. 
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding claim 9, Jeong, as modified by CHO, fail to fully teach the claim limitations. 
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make it so that a length of the band portions, overlapping each other in the second direction, in the first direction is 0.4 mm or more, in order to construct the devices using various possible specifications and designs in the art to meet user needs based on possible design specifications. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
20 Regarding claim 15, Jeong teaches an electronic component (Fig. 2), comprising: a first capacitor (Fig. 2, 210) having a first capacitor body (Fig. 2, 210), a first external electrode (Fig. 2, 231) 
However, Jeong fails to teach a first metal frame having an inner surface thereof contacting the first external electrode, and a second metal frame having an inner surface thereof contacting the second 5external electrode, the first and second metal frames extending downwardly in a thickness direction.
CHO teaches a first metal frame (Fig. 2, 310) having an inner surface thereof contacting the first external electrode (Fig. 2, inner surface of 311 connects to 131), and a second metal frame (Fig. 2, 320) having an inner surface thereof contacting the second 5external electrode (Fig. 2, inner surface of 321 connects to 132), the first and second metal frames extending downwardly in a thickness direction (Fig. 2, 310/320 extend in Z direction).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHO to the invention of Jeong, in order to prevent stress from the board to be transferred to the capacitor (CHO [0008]).
Regarding claim 16, Jeong, as modified by CHO, further teaches that the first and second external electrodes extend over a portion of a pair of surfaces of the first capacitor body opposing each other in a thickness direction to form first and 20second band portions (Fig. 1, band portions of 210 at 
Regarding claim 17, Jeong, as modified by CHO, further teaches that the second capacitor is disposed above the first capacitor such that a portion of the first and third band portions overlap in the thickness direction and a portion of the second and fourth band 5portions overlap in the thickness direction (Fig. 2).  
Regarding claim 18, Jeong, as modified by CHO, fail to fully teach the claim limitations. 
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make it so that 2/3≤B/A, in which A is a length of the first or second band portions in the length direction, and B is a length in the length 10direction of the overlapping portion of the first and third band portions, or the second and fourth band portions, in order to construct the devices using various possible specifications and designs in the art to meet user needs based on possible design specifications. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding claim 19, Jeong, as modified by CHO, further teaches that a conductive bonding layer (CHO Fig. 2, 513/514) is disposed between the first and third 15band portions (CHO Fig. 2, 513 between 131/231), and the second and third band portions so as to form an electrical connection between the first and second capacitors (CHO Fig. 2, 514 between 132/232).  


Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2020/0006003) in view of CHO et al (US 2019/0122823) in further view of PARK et al (US 2017/0127520).
Regarding claim 10, Jeong, as modified by CHO, fail to fully teach the claim limitations.
PARK teaches that the metal frame (Fig. 2, 300) comprises a bonding portion (Fig. 2, 314), bent to extend from an upper end of the connection portion (Fig. 2, top of 311) in the first direction (Fig. 2, L), allowing the metal frame to be bonded to a band portion (Fig. 2, 211) of a Chip15Chip disposed on an upper side in the capacitor array (Fig. 2, 200).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of Jeong, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 11, Jeong, as modified by CHO and PARK, further teach 20a conductive bonding layer (CHO Fig. 2, 511) disposed between the bonding portion and the band portion of the multilayer capacitor disposed on the upper side in the capacitor array (CHO fig 2, 511/513 would be between all connection points of external electrode and frame).  
Regarding claim 12, Jeong, as modified by CHO and PARK, further teach Page 38an extension portion (PARK Fig. 2, up bend before 314) bent to extend from an upper end of the connection portion (PARK Fig. 2, top of 311) in the first direction (PARK Fig. 2, L); and an auxiliary connection portion (PARK Fig. 2, upward bend at 315), bent to extend from the extension portion in the second direction (PARK Fig. 2, T), to be bonded to the 5head portion of the multilayer capacitor disposed on the upper side in the capacitor array (PARK Fig. 2, would be on side of head portion when combine).  
Regarding claim 13, Jeong, as modified by CHO and PARK, further teach 10a conductive bonding layer (CHO Fig. 2, 511) disposed between the auxiliary connection portion and the head portion of the multilayer capacitor disposed on the upper side in the capacitor array (CHO fig 2, 511/513 would be between all connection points of external electrode and frame).  
Regarding claim 14, Jeong, as modified by CHO and PARK, further teach the 15auxiliary connection portion is formed to expose a portion of the head portion of the multilayer capacitor disposed on the upper side in the capacitor array (CHO Fig. 2, top of 311 exposes at least some of the side portion of 231).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2020/0006003) in view of CHO et al (US 2019/0122823) in further view of Nakagawa et al (US 2001/0007522).
Regarding claim 20, Jeong, as modified by CHO, fail to fully teach the claim limitations.
Nakagawa teaches that the 20second capacitor (Fig. 1, top 2 12s) comprises a plurality of multilayer capacitors stacked in the thickness direction (Fig. 1, top 12s are multiple capacitors on a single bottom 12).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Nakagawa to the invention of Jeong, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
ANDO et al (US 2016/0351335) teaches relevant art in Fig. 2.
ANDO et al (US 2017/0103852) teaches relevant art in Fig. 3.
PARK et al (US 2019/0069411) teaches relevant art in Fig. 7-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848